ORDER
Respondent pled guilty to conspiracy to commit mail fraud in violation of 18 U.S.C. § 1349. The information charges that from on or about February 1, 2001, and continuing through on or about August 15, 2002, respondent and his co-conspirators *540conspired to deceive a mortgage company located in Ohio as to the actual value of real properties located in South Carolina. By inflating the value of the real properties the mortgage company was considering for financing and refinancing transactions, respondent and his co-conspirators fraudulently induced the mortgage company to lend more money than it would have had the appraisals not been inflated and to lend more money than the actual value of the real properties, all to the personal enrichment of respondent and his co-conspirators in the form of inflated fees, commissions, and profits. In furtherance of the conspiracy, respondent and his co-conspirators utilized private and commercial interstate carriers to send and deliver real estate closing documents from South Carolina to Ohio.
The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, of Rule 413, SCACR. Respondent consents to being placed on interim suspension.
The petition is granted and respondent is suspended, pursuant to Rule 17, RLDE, Rule 413, SCACR, from the practice of law in this State until further order of the Court.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
FOR THE COURT